



INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.
ANNUAL INCENTIVE COMPENSATION PROGRAM


Effective May 28, 2019


1.
Purpose



The Compensation Committee (the “Committee”) of the Board of Directors of
Infrastructure and Energy Alternatives, Inc., Delaware corporation (the
“Company”) has determined that it is desirable to maintain an annual incentive
compensation program (the “Program”). The purposes of the program include: (1)
encouraging excellence and high levels of performance, (2) recognizing the
contributions of key employees to the overall profitability and safety of the
Company, and (3) encouraging key employees in the Company to cooperate, share
information and work together as a team for the overall benefit of the Company
and its shareholders. 


2.
Participation



The Committee will determine employees eligible to participate in the Program
(“Participants”), and reserves the right to review and change the class of
eligible employees at any time. Participants will be designated to the following
classes based upon their position with the Company and its subsidiaries: (a)
Executive Management, (b) Corporate Management, (c) Business Unit and Operating
Company Executives, and (d) Operating Company Eligible Employees.
 
3.
Eligibility



A.Employment/Participation Level


Except in the case of death, disability or retirement, as set forth below,
Participants must be employed in a designated position on December 31 of the
applicable fiscal year, be in good standing, and must have been continuously
employed in a designated position for a period of nine months prior to the end
of the fiscal year to be eligible to participate in the Program. Base salary for
purposes of the Program shall include regular compensation only, and shall not
include bonus award payments and any other miscellaneous payments that might be
treated as income to the employee.


B.Death, Disability and Retirement


If a Participant terminates employment with the Company during the fiscal year
before December 31 as a result of death, disability or retirement, and had been
employed in a designated position for a period of at least nine months, such
employee will be eligible to participate in the Program notwithstanding the fact
that the employee is not employed on December 31, and the base salary paid to
such Participant during that portion of the year during which he or she was
employed in a designated position will be used to calculate the amount of such
Participant’s bonus award. Any such bonus award shall be paid to the Participant
or, in the case of death, to the Participant’s estate or heirs, at the same time
as bonus awards for the fiscal year are paid to other Program Participants as
provided in Section 4(B).


C.Military Service


If a Participant is on qualified military leave of absence during part or all of
the fiscal year, such Participant will be eligible to participate in the Program
if such Participant would have been otherwise eligible to participate. Such
Participant’s base salary for purposes of determining any bonus award will be
the Participant’s base salary that would have been paid had the Participant not
been on military leave.


D.Extraordinary Circumstances


Extraordinary circumstances will be subject to review by the Committee.


4.
Determination of Award and Payment



The Committee has determined that bonus awards may be paid on the basis of one
or more of the following factors depending upon the classification of the
Participant:


A.Performance Criteria







--------------------------------------------------------------------------------





1. Target Adjusted EBITDA


A Committee approved Company Adjusted EBITDA goal on a consolidated basis
(“Target Adjusted EBITDA”) may be used for determining the payment of a bonus
award. Adjusted EBITDA for purposes of computing the bonus awards, as set forth
herein, shall be calculated on the same basis as disclosed in the Company’s
filings with the Securities and Exchange Commission (the “SEC”). The Company’s
audited annual financial statements, on a consolidated basis, will be used to
determine whether the Target Adjusted EBITDA goal was met.


2. TRIR


The Company’s total reportable incident rate (“TRIR”) may be used for
determining the payment of a bonus award. TRIR for purposes of computing the
bonus awards, as set forth herein, shall be calculated as [•]. [•] will be used
to determine TRIR. For certain Business Unit and Operating Company Executives
and Operating Company Eligible Employees, TRIR may be calculated on the business
unit division and/or operating company division. [•] will be used to determine
TRIR on a business unit and/or operating company division basis.
 
3. Gross Profit


Target gross profit on a business unit and/or operating company basis (“Target
Gross Profit”) may be used for determining the payment of a bonus award for
certain Business Unit and Operating Company Executives and Operating Company
Eligible Employees. Actual gross profit on a business unit and/or operating
company basis will be derived from components of the Company’s financial
statements, or portions thereof, as filed with the SEC.


B.Award Payments


The annual bonus award for a given fiscal year will be paid to Participants in
the Program in the year following the performance year after the outside
auditors have completed their annual audit of the Company.     
 
5.
Objectives and Formulas for Determination of the Bonus Awards  



A.Executive Management


For Participants designated as members of Executive Management, the percent of
base salary eligible to be earned as a bonus is [•]%. Gil---is this the same for
all members of each “group” (i.e. executive management, IEA corporate, etc.) as
shown in the slide deck. Subject to the thresholds and maximums set forth below,
eighty percent (80%) of the potential award will be based upon achievement of
Target Adjusted EBITDA, and twenty percent (20%) of the potential award will be
based upon Company composite TRIR. Payment of the portion of the bonus payable
upon achievement of Target Adjusted EBITDA will be determined by actual Adjusted
EBITDA as follows:


Actual Adjusted EBITDA
 
Percentage of Adjusted EBITDA Component Earned
90% of Target Adjusted EBITDA (threshold award)
  
50
%
100% of Target Adjusted EBITDA
  
80
%
110% of Target Adjusted EBITDA
  
100
%
125% of Target Adjusted EBITDA
  
150
%
150% of Target Adjusted EBITDA (maximum award)
  
 200
%

 
Payment of the portion of the bonus payable upon achievement of Company
composite TRIR will be determined by achievement of TRIR as follows:







--------------------------------------------------------------------------------





 Actual Results (TRIR)
  
 
Percentage of TRIR Component Earned
1.70 (threshold)*
  
50
%
1.40
  
80
%
1.20
  
100
%
0.95
  
 150
%
0.70 (maximum)
  
200
%

* If an employee fatality occurs, the threshold is the maximum of the component
that may be earned.  


If actual Adjusted EBITDA is lower than the threshold, or the TRIR is higher
than the threshold, no amounts will be earned for the respective component. No
additional bonus will be earned if the actual Adjusted EBITDA is beyond the
maximum, or if TRIR is below the maximum earning threshold. Linear interpolation
will be used to determine amounts earned for actual Adjusted EBITDA and TRIR
between the thresholds and maximums.


B.Corporate Management


For Participants designated as members of Corporate Management, the percent of
base salary eligible to be earned as a bonus is [•]%. Gil---is this the same for
all members of each “group” (i.e. executive management, IEA corporate, etc.) as
shown in the slide deck. Subject to the thresholds and maximums set forth below,
eighty percent (80%) of the potential award will be based upon achievement of
Target Adjusted EBITDA, and twenty percent (20%) of the potential award will be
based upon Company composite TRIR. Payment of the portion of the bonus payable
upon achievement of Target Adjusted EBITDA will be determined by actual Adjusted
EBITDA as follows:


Actual Adjusted EBITDA
 
Percentage of Adjusted EBITDA Component Earned
90% of Target Adjusted EBITDA (threshold award)
  
50
%
100% of Target Adjusted EBITDA
  
80
%
110% of Target Adjusted EBITDA
  
100
%
120% of Target Adjusted EBITDA (maximum)
  
120
%

 
Payment of the portion of the bonus payable upon achievement of Company
composite TRIR will be determined by achievement of TRIR as follows:


 Actual Results (TRIR)
  
 
Percentage of TRIR Component Earned
1.75* (threshold)
  
50
%
1.45
  
80
%
1.25
  
100
%
0.75 (maximum)
  
120
%

* If an employee fatality occurred, the threshold is the maximum of the
component that may be earned.   


If actual Adjusted EBITDA is lower than the threshold, or the TRIR is higher
than the threshold, no amounts will be earned for the respective component. No
additional bonus will be earned if the actual Adjusted EBITDA is beyond the
maximum, or if TRIR is below the maximum earning threshold. Linear interpolation
will be used to determine amounts earned for actual Adjusted EBITDA and TRIR
between the thresholds and maximums.


C.Business Unit and Operating Company Executives


For Participants designated as Business Unit and Operating Company Executives,
the percent of base salary eligible to be earned as a bonus is [•]%. Gil---is
this the same for all members of each “group” (i.e. executive management, IEA
corporate, etc.) as shown in the slide deck. Subject to the thresholds and
maximums set forth below, twenty-five percent (25%) of the potential award will
be based upon achievement of Target Adjusted EBITDA, fifty-five percent (55%)
will be based upon





--------------------------------------------------------------------------------





Target Gross Profit, and twenty percent (20%) of the potential award will be
based upon business unit and/or operating company TRIR. Payment of the portion
of the bonus payable upon achievement of Target Adjusted EBITDA will be
determined by actual Adjusted EBITDA as follows:


 
Actual Adjusted EBITDA
 
Percentage of Adjusted EBITDA Component Earned
90% of Target Adjusted EBITDA (threshold award)
  
50
%
100% of Target Adjusted EBITDA
  
80
%
110% of Target Adjusted EBITDA
  
100
%
125% of Target Adjusted EBITDA (maximum)
  
150
%



Payment of the portion of the bonus payable upon achievement of Target Gross
Profit will be determined by actual business unit and/or operating unit gross
profit as follows:


Actual Gross Profit
 
Percentage of Adjusted EBITDA Component Earned
90% of Target Gross Profit (threshold award)
  
50
%
100% of Target Gross Profit
  
80
%
110% of Target Gross Profit
  
100
%
125% of Target Gross Profit (maximum)
  
150
%



TRIR goals will be determined by management for each individual business unit
and/or operating company and communicated to applicable Participants. If an
employee fatality occurred, the threshold is the maximum of the TRIR component
that may be earned.
 
If actual Adjusted EBITDA or actual gross profit is lower than the threshold, or
the TRIR is higher than the threshold, no amounts will be earned for the
respective component. No additional bonus will be earned if the actual Adjusted
EBITDA or actual gross profit is beyond the maximum, or if TRIR is below the
maximum earning threshold. Linear interpolation will be used to determine
amounts earned for actual Adjusted EBITDA, actual gross profit and TRIR between
the thresholds and maximums.


D.Operating Company Eligible Employees


For Participants designated as Operating Company Eligible Employees, the percent
of base salary eligible to be earned as a bonus is [•]%. Gil---is this the same
for all members of each “group” (i.e. executive management, IEA corporate, etc.)
as shown in the slide deck. Subject to the thresholds and maximums set forth
below, eight percent (80%) of the potential award will be based upon achievement
of Target Gross Profit, and twenty percent (20%) of the potential award will be
based upon business unit and/or operating company TRIR. Payment of the portion
of the bonus payable upon achievement of Target Gross Profit will be determined
by actual business unit and/or operating unit gross profit as follows:


Actual Gross Profit
 
Percentage of Adjusted EBITDA Component Earned
90% of Target Gross Profit (threshold award)
  
50
%
100% of Target Gross Profit
  
80
%
110% of Target Gross Profit
  
100
%
125% of Target Gross Profit (maximum)
  
120
%



TRIR goals will be determined by management for each individual business unit
and/or operating company and





--------------------------------------------------------------------------------





communicated to applicable participants. If an employee fatality occurred, the
threshold is the maximum of the component that may be earned.
 
If actual gross profit is lower than the threshold, or the TRIR is higher than
the threshold, no amounts will be earned for the respective component. No
additional bonus will be earned if the actual gross profit is beyond the
maximum, or if TRIR is below the maximum earning threshold. Linear interpolation
will be used to determine amounts earned for actual gross profit and TRIR
between the thresholds and maximums.


E.Parameters


In the event of extraordinary operating conditions that were unforeseen or
changes in laws or accounting procedures after setting the objectives and
percentages in this Program, such circumstances will be considered by the
Compensation Committee of the Committee in making awards.
 
6.
Miscellaneous



A.Nothing in this Program shall confer upon a Participant any right to continue
in the employment of the Company, or to interfere in any way with the right of
the Company to terminate the Participant’s employment relationship with the
Company at any time. Participation provides no guarantee that any bonus will be
paid. The success of the Company as measured by the achievement of financial and
safety goals shall determine the extent to which Participants may receive
bonuses hereunder.


B.The payment made hereunder are intended to comply with, or be exempt from, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the regulations and guidance thereunder (“Section 409A”), and the terms of
the Program related thereto shall be construed accordingly. Payments hereunder
that are subject to Section 409A shall not be accelerated unless permitted under
Section 409A. If a Participant who is a “specified employee” of the Company is
entitled to a payment under this Program due to his or her “separation from
service” (as such terms are used in Section 409A) and such payment is subject to
the Section 409A six-month payment delay rule, then such payment shall not be
made until the earlier of (1) the first business day that is more than six
months following such Participant’s separation from service or (2) such
Participant’s death.


C.The Company shall deduct from any payment made hereunder all applicable
federal and state income and employment taxes.





